Title: From Alexander Hamilton to James Monroe, 8 July 1797
From: Hamilton, Alexander
To: Monroe, James


New York July 8 1797
Sir
I request to be informed whether the paper numbered V dated Philadelphia the 15 of December 1792 published partly in the fifth and partly in the sixth number of “The History of the United States for 1796” and having the signatures of James Monroe, Abraham Venable and F A Mughlenberg is the copy of a genuine original.
I am Sir   Yr. humble servt
A HamiltonJuly 8 1797
James Monroe Esq
